Citation Nr: 0028334	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  97-01 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The veteran served on active duty in the U.S. Marine Corps 
for a period of eight months and 12 days from September 1962 
to May 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Waco Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
April 1997, the veteran appeared at a hearing held at the RO 
before a Hearing Officer and explained her contentions.  In 
September 2000, she also participated in a video conference 
with the undersigned.  Transcripts of both proceedings are of 
record.  

The Board has noted that the current evidentiary record does 
not reflect numerous private medical treatment records 
pertaining to the veteran's psychiatric treatment during the 
years both before and since her medical discharge from 
service in May 1962.  In some instances, the treating 
physicians or other medical professionals have written 
letters describing their treatment of the veteran, but in 
many instances the veteran simply has not cooperated with the 
RO's attempts to obtain these medical records.  See, e.g., 
the RO's letter to the veteran dated September 8, 1999 and 
the veteran's response dated September 11, 1999.  Once a 
well-grounded claim has been submitted, VA has a statutory 
duty to assist the veteran in developing the facts pertinent 
to the claim.  The United States Court of Veterans Appeals 
(Court) has said that the duty to assist is not a one-way 
street.  If a veteran wishes help, he or she cannot passively 
wait for it in those circumstances where his or her own 
actions are essential in obtaining the putative evidence  
Wood v. Derwinski, 1 Vet.App. 191 (1991) and Hayes v. Brown, 
5 Vet.App. 60, 68 (1993).  

The veteran's assertion that all known information has 
already been provided is blatantly untrue.  The RO's letter 
of September 8, 1999 list numerous specific sources from 
which additional medical evidence was to be sought.  In the 
face of the veteran's refusal to assist the RO to obtain all 
of the private medical records pertinent to this claim, the 
Board can only proceed accordingly.  See, e.g., 
September 2000 transcript, p. 22; Cf. 38 C.F.R. § 3.655 
(1999).  In any event, the current record reflects a great 
quantity of relevant medical evidence from which it is 
possible, the Board believes, to discern an accurate picture 
of the veteran's psychiatric history and her current 
psychiatric problems.  


FINDINGS OF FACT

1.  The claim for service connection for PTSD is plausible.

2.  The veteran was medically discharged from service as 
unsuitable due to a personality disorder which, by its very 
nature, had pre-existed service.  

3.  The veteran does not currently have PTSD due to inservice 
stressors. 


CONCLUSIONS OF LAW

1. The claim for service connection for PTSD is well-
grounded. 38 U.S.C.A. § 5107 (West 1991).

2. PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1111, 1112 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303, 3.304, 3.306, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991). In general, lay witnesses, 
such as the veteran, are only competent to testify as to 
factual matters, such as what symptoms an individual was 
manifesting at a given time; however, issues involving 
medical causation or diagnosis require competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).  Of course, service 
connection can be granted for any disease diagnosed after 
discharge from service when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  On the other 
hand, congenital or developmental defects, refractive error 
of the eye, personality disorders and mental deficiency as 
such are not diseases or injuries within the meaning of 
applicable legislation providing for disability compensation 
benefits.  38 C.F.R. § 3.303(c) (1999). 

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

It is noted that provisions of 38 C.F.R. 3.304(f) used to 
require that there be a "clear diagnosis" of PTSD.  A 
"clear diagnosis" of PTSD was, at a minimum, an unequivocal 
one. Cohen v. Brown, 10 Vet.App. 128 (1997).  However, this 
regulation was amended in June 1999.  These amendment, in 
part, eliminated the requirement of a "clear diagnosis." 61 
Fed. Reg. 32.807-32.808.  In the instant case, the Board 
finds that the amendments to 38 C.F.R. 3.304(f) were to 
conform the regulation to the Court's holding in Cohen, 
supra, and that elimination of the requirement of a "clear 
diagnosis," lessened the burden on the veteran.  Therefore, 
the Board concludes that the veteran will not be prejudiced 
by the Board's adjudication of his claim under the revised 
criteria of 38 C.F.R. 3.304(f). Patton v. West, 12 Vet. App. 
272, 277-82 (1999). 


Background  
 
The veteran contends that she currently has PTSD as a result 
of an incident in service in March or April 1963 which she 
has described as a "sexual assault," but which, in fact, 
appears to have consisted of an attempt by a Navy enlisted 
man to kiss her while they were on a date, after which she 
faked a fainting spell in order to get rid of him.  See 
veteran's undated four-page typewritten statement describing 
this incident.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (1999).  

The veteran was born in October 1939.  When examined in July 
and August 1962 in connection with her entry onto active 
duty, the veteran specifically denied having any previous or 
present problems with depression, excessive worry, or nervous 
trouble of any sort.  Accordingly, she was evaluated as 
psychiatrically normal and accepted for enlistment.  She 
entered active duty on September 14, 1962 (approximately one 
month prior to her 23rd birthday).  

In late January 1963 (i.e., before the alleged sexual assault 
occurred), the veteran was hospitalized for about 36 hours at 
the U.S. Naval Hospital at Quantico, VA, complaining of acute 
epigastric pain, hysteria, and crying.  She gave a history of 
recent episodes of frequent crying and depression, with 
occasional suicidal thoughts.  During this hospitalization, 
she became increasingly more quiet and was depressed.  She 
was discharged to duty as improved.  It was intended that the 
veteran receive a psychiatric consultation at the dispensary, 
but subsequent events apparently intervened.  The reported 
diagnosis was of an acute anxiety reaction (situational 
depression).  

On March 16, 1963, the veteran was brought by ambulance to 
the U.S. Naval Dispensary in Washington, D.C., in what 
appeared to be a comatose state.  However, it was quickly 
determined that she was faking her unconscious state and, 
upon sharp command, she opened her eyes and sat up.  She then 
became slightly hyperventilatory, and the only words she 
would speak were: "Have to catch [the] train back" and "I 
don't want to see Bill again."  Her escort denied that she 
had any known illnesses or had taken any drugs, but she 
remained highly emotional.  The reported clinical impression 
was of hysteria.  She was then transferred to the Emergency 
Room of the National Naval Medical Center (NNMC) in Bethesda, 
MD, where she arrived on March 17.  It was reported there 
that she had apparently fainted after being kissed by her 
date.  

The veteran was then admitted to the Neuropsychiatric Service 
at the NNMC, where she gave a history of being raised by a 
"very nervous" and "almost brutal" mother, and then being 
placed in a convent at age 15 without her prior knowledge or 
consent.  She reported being quite happy in the convent, 
although she did have emotional difficulties at age 18 and 
again at age 19.  She was sent to see a psychiatrist at that 
time because of crying episodes and "violent behavior" 
toward the children in her class.  She later had some kind of 
"revelation" indicating to her that she should only enter 
the convent after marriage and the maturation of her 
children.  It was eventually considered best for all 
concerned that she permanently leave the convent.  

The veteran told her treating physicians at the NNMC that, 
after leaving the convent, she saw a psychiatrist twice: one 
in San Antonio, who gave her some medicine and advised her to 
return home; and one in El Paso, where she was hospitalized 
in a mental health clinic for a few days.  After her 
application to become an airline stewardess was rejected, she 
decided to enlist in the U.S. Air Force, since that would, in 
her thinking, probably be similar to being an airline 
stewardess.  After the Air Force recruiter rejected her, she 
saw a Marine recruiter and concealed her psychiatric history, 
leading to her acceptance by the Marine Corps.  

According to the veteran on the night of her admission to the 
NNMC, she was on a date with a young man whom she had known 
for only a month; she had dated him on two or three 
occasions, but had not liked him, accepting the dates only to 
have someone to accompany her on visits to Washington, D.C.  
While they were returning to the train station, she claimed, 
amorous advances were made, to which her response was to 
"pretend to faint."  After failing to revive her, her 
escort sought help from several passers-by and eventually 
summoned an ambulance which brought her to the hospital.  

During an extensive period of observation and treatment at 
the NNMC, the veteran admitted that she was unable to adjust 
to the service and wished to leave in order to return to a 
convent to which she had applied.  She stated that she was  
happy that "things have worked out this way," indicating 
that her intent in simulating her "fainting spell" was to 
be brought to a hospital as a means of obtaining her release 
from military service.  

She remained passive and dependent throughout her stay on the 
psychiatric ward; there was no evidence of psychosis.  After 
"an adequate period of observation and evaluation, the 
patient and her records were reviewed by a conference of 
staff psychiatrists who agreed [that] she presented long-
standing evidence of pathological personality traits which 
precluded any effective service in the U.S. Marine Corps.  
The diagnosis was established as Schizoid 
Personality...manifested by inability to form close 
relationships, passivity, seclusiveness, and inability to 
express emotions."  

A Board of Medical Survey was then convened which reported in 
early April 1963 that "this patient suffers from an 
inherent, pre-existing personality disorder of the schizoid 
type which renders her unsuitable for any further service in 
the U.S. Marine Corps.  She now suffers from no disability 
which is the result of an incident of service or which was 
aggravated thereby.  She has received maximum benefit of 
hospitalization; no further treatment is indicated at this 
time and will not restore the patient to a duty status....It is 
further the opinion of this Board that the patient fails to 
fulfill minimal requirements for enlistment or induction...."  
The veteran appeared in person before the Board and was 
advised of the Board's findings and recommendation that she 
be discharged from service as unsuitable.  She signed a 
written statement indicating that she did not wish to submit 
a statement in rebuttal.  

According to the voluminous outpatient records contained in 
the claims files, the veteran was seen from 1990 to 1994 by 
several different therapists for the treatment of depressive 
episodes "since adolescence."  There is no documentation in 
these records of complaints of sexual trauma in the military 
or post traumatic stress disorder symptoms.  What is 
documented is a pattern of flirtatiousness with men in which 
she usually gave in to unwanted intimacy.  There are numerous 
references to the patient's multiple sexual partners and the 
seeking out of intimacy through dancing and close contact.  
The final reported diagnoses included recurrent Major 
Depression and early Dysthymia.  

In January 1991, the veteran was hospitalized at a private 
hospital following a drug overdose and possible suicide 
attempt.  She gave a history of a previous suicide attempt at 
age 21 (i.e., before service).  The diagnosis at discharge 
was of an Adjustment Disorder with mixed emotional features 
and a Drug Overdose.  The next month, she was admitted to 
another private hospital after threatening suicide, and the 
reported diagnosis was of dysthymia.  There was no mention of 
a sexual assault in service, and no PTSD symptoms were 
documented in the relevant medical records.  

The veteran was again hospitalized at a private facility in 
July and August 1992 following suicidal ideations.  She 
reported at this time (untruthfully) that this was her first 
psychiatric treatment, and she denied any history of acute or 
chronic illnesses.  Later, she admitted receiving psychiatric 
treatment while in the military; she also recalled being 
hospitalized for one day at a private hospital in 1963 for 
"being totally stressed out and crying;" and she recalled 
at least two prior suicide attempts.  She further reported 
that her mother had been violent; that she was currently 
sexually active; and, when asked about any history of sexual 
abuse, she replied "It was a common practice," and cut the 
interviewer off from further questioning in that area.  The 
reported clinical assessment was of Major Depression, with 
the possibility of an organic brain disorder to be ruled out.  

In the records from the veteran's hospitalization at William 
Beaumont Army Medical Center in June 1994, the diagnosis was 
Borderline Personality Disorder.  There was no mention of 
sexual trauma or PTSD symptoms.  The veteran was then 
transferred to a VA facility where she remained until 
September 1994.  She gave a history of being physically and 
emotionally abused as a child and then abused by her ex-
husband for 25 years.  No mention was made of sexual abuse or 
sexual harassment in service.  The reported final diagnoses 
included Major Depression and a Borderline Personality 
Disorder.  

The veteran's initial claim for compensation benefits (VA 
Form 21-526, dated and received in July 1994) referred only a 
"mental problem" treated at the NNMC in April and May 1963.  
There was no mention of PTSD or of any sexual assault or 
trauma in service.  A second claims form received in November 
1994 again mentioned only "psychological" problems treated 
at the NNMC in April or May 1, 1963.  

Psychological testing at a VA Domiciliary in September 1994 
revealed that the veteran was experiencing moderate to severe 
levels of psychological distress characterized by severe 
depression, moderate anxiety, somatic concerns and chronic 
interpersonal difficulties.  Her personality organization 
appeared to have dependent, paranoid and avoidant features.  
She also harbored very low self-esteem which she tended to 
hide by blaming others for her difficulties.  Her test 
responses indicated that she was a very sensitive and 
suspicious person who could easily be injured by the comments 
of others, and that she was likely to feel that she had been 
frequently mistreated and abused by others.  The testing also 
found that she harbored a great deal of hostility for past 
hurts.  No mention was made in this report of any sexual 
trauma in service or of any PTSD symptoms.  

In February 1995, a gynecologist who had known the veteran's 
family for many years wrote to say that he had noticed "a 
huge difference in her personality" after she was discharged 
from the Marines.  At one time, she had been "a calm, 
smiling lady with a cheerful outlook," and after her 
discharge from service she exhibited the "characteristics of 
a mental patient."  This physician did not mention the 
veteran's long absence from her family in a convent prior to 
service, or indicate how often or when he had seen her before 
service.  He also admitted that he had no expertise in 
psychiatric matters.  

In a letter dated in March 1995, F.J. Marquez, M.D., reported 
on his examination of the veteran at that time.  She reported 
that military life was a shock to her and that she became 
depressed and was placed in the psychiatric ward.  Following 
service, she endured a 25-year marriage to an abusive 
husband, during which she attempted suicide several times and 
eventually divorced her husband in 1989.   Dr. Marquez 
reported a diagnosis of chronic depression.  There was no 
mention of sexual abuse or harassment in service, nor of any 
PTSD symptoms.  

J.R. Jimenez, M.D., reported in July 1995 that the veteran 
has been under his care since January 1991 for a diagnosis of 
Major Depression.  Again, no mention was made of any sexual 
assault/harassment in service or of any symptoms of PTSD.  

In the veteran's current claim, dated in April 1996, she 
claimed (for the first time and only after receiving and 
reviewing copies of her service medical records) entitlement 
to service connection based on PTSD due to a sexual trauma 
experienced on active duty.  She stated:  "Over the past 
33 years I have constantly struggled with my distressing 
recollections of that particular incident," although the 
record before the Board reflects no previous mention made by 
her of this incident to any of her numerous treating 
physicians and other medical care givers, or to anyone else.  

VA outpatient treatment records from a Vet Center dating from 
April to October 1996 reflect conversations the veteran had 
with various social workers regarding her claim for VA 
compensation benefits.  Some of these social workers reported 
that her problems "resembled" PTSD, a possible personality 
disorder, or a phase of life problem.  They offered 
assistance to the veteran in pursuing her claim and the 
present appeal.  

In July 1996, the veteran submitted a questionnaire in which 
she answered questions concerning her claim.  She indicated 
that the sexual harassment/trauma which she experienced in 
service began when she was medically examined by a male 
doctor with no females present; followed by an experience in 
Basic Training when she was required to wear a bathing suit 
for a swimming class; followed by several undocumented 
instances of men asking for a date with her or expressing 
interest in her; and ending with the incident in which an 
enlisted man with whom she went to a movie "hugged, 
forcefully kissed and held me consistently-even after I tried 
to push him away and discouraged him from going on."  This 
led to her faked fainting and hospitalization, as reported in 
the service medical records.  

In her five-page substantive appeal (VA Form 9, dated and 
received in December 1996), the veteran admitted that she had 
experienced "emotional problems" while in the convent prior 
to service, and she made a specific reference to unknown 
emotions which she experienced upon coming into contact with 
a priest; but she strenuously denied that she had ever been 
"hospitalized for a mental disorder at any psychiatric 
facility" while a "civilian."  This seems to be in direct 
contradiction to the medical history which she gave to 
military physicians in 1963 for the purpose of obtaining 
medical treatment, i.e., under circumstances in which she had 
a very strong interest in accurately describing her medical 
history.  Her earlier statements are thus deemed to be far 
more credible than these more recent statements made many 
years after the fact and directly in support of her claim for 
monetary benefits.  

In an undated statement by the veteran, she said that her 
life prior to the military had been very sheltered and that 
part of the trauma she endured was having to wear shorts and 
a swimsuit in boot camp.  

Subsequently, at a hearing held at the RO before a Hearing 
Officer, the veteran denied again that she had ever received 
psychiatric care before service, and she submitted a 
supporting statement signed by the Mistress of Novices during 
her five-year stay in the convent from 1955 to 1960.  This 
individual asserted that at no time did the convent send the 
veteran to see a psychiatrist.  Another elderly nun, who is 
also a relative of the veteran, later submitted a similar 
statement.  However, the service medical records indicate 
that the veteran saw a psychiatrist at about the age of 19, 
while she was still in the convent; and her hospitalization 
records dating from January 1991 refer to a suicide attempt 
at age 21, after she had left the convent.  The Board cannot 
place much credence or reliance on the statements of very 
elderly individuals who are relying strictly on their memory 
of events which occurred so many years ago, especially when 
they contradict entries in the contemporary medical records.  

In May 1997, P.H. Wilson, a social worker, indicated that the 
veteran became her client in September 1996 and was seen 
weekly on an outpatient basis from that time onwards.  The 
veteran reportedly had Major Depression, recurrent, severe, 
and a Generalized Anxiety Disorder.  She had reported to Ms. 
Wilson that sexual harassment early in her military career 
was the precipitating factor to both conditions.  

In the same month, Dr. Jimenez reported that he was still 
treating the veteran for recurrent Major Depression and a 
severe Anxiety Disorder.  

In January 1998, the veteran was accorded a VA psychiatric 
examination.  Although the examiner stated that the claims 
file had been reviewed, his narrative clearly indicates that 
he relied almost exclusively upon the veteran's own selective 
version of her medical history.  Furthermore, although he 
indicated that the trauma described by the veteran was 
minimal and not a cause of PTSD, the examiner nevertheless 
reported a diagnosis of PTSD.  This diagnosis does not appear 
to conform to the requirements of 38 C.F.R. § 4.125(a) and 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition.  
Washington, D.C. (DSM-IV), which requires that a claimed 
stressor event must involve "actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others."  DSM-IV, 309.81(a)(1).  

In June 1999, the entire VA claims file was referred to a VA 
psychiatrist, a Diplomate, American Board of Psychiatry and 
Neurology, and a VA psychologist in order to reconcile the 
previous conflicting diagnoses.  After a comprehensive review 
of the claims process, this VA examination report continues 
as follows:  

B.	Detailed Review of the Medical Record:  The 
veteran has drawn attention to an entrance 
examination dated 20 July 1962 which stated that 
she was "qualified for general military service."  
Please note that this is a standard statement based 
on a single entrance examination.  Personality 
disorders are not routinely identified on such an 
exam; this latter requires actual interaction with 
the military.  The statement thus has no bearing on 
any subsequent diagnosis of personality disorder 
and should no longer be considered evidence against 
it.  

Please see the report of Board of Medical Survey 
dated April 3, 1963 for details of her presenting 
symptoms and diagnosis at the time of discharge 
from the United States Marine Corps.  It contains 
documentation of her emotional difficulties prior 
to the military.  According to the history obtained 
from the patient, she saw a psychiatrist prior to 
the military because of problems in the convent.  
She was said to have concealed her past psychiatric 
history from the Marine recruiter.  She was said to 
have become certain that she was unable to remain 
in the military and that it was her wish to leave 
the Marine Corps.  "She has attempted to do so by 
applying to enter a convent here on the east 
coast."  She was noted to be at ease in the 
hospital and happy with the way things were 
proceeding.  She is said to have stated that she 
simulated the fainting spells to be brought to the 
hospital and that this would be a means of being 
released from the military.  

Contained in her outpatient records is a note on 
her discharge from Life Management on July 5, 1990 
which states that her presenting problem is 
"depressive episodes since adolescence."  On her 
admission to Sun Towers in January 1991, after a 
Tylenol and Premarin overdose, is documented a 
suicide attempt at age 21, and hospitalization at 
R. E. Thomason General Hospital.  In her outpatient 
record is a note dated July 22, 1991 which 
describes the patient's feelings when she would see 
people kissing and "making out" on the bus.  She 
would flagellate herself for this, and "she 
continues to have this reaction."  (There is no 
mention here of any trauma in the military.)  

On the patient's admission to the Waco V.A. Medical 
Center from June to September 1994 the diagnosis 
was major depressive disorder, recurrent, and 
borderline personality disorder.  

The patient's note dated December 26, 1996 contains 
the following statements:  "I, while a civilian, 
was never hospitalized for a mental disorder at any 
psychiatric facility."  "I will admit that I may 
have had emotional problems"; referring to 
emotional reactions to events which happened while 
she was in a convent.  

At the DVA hearing on April 2, 1997 the veteran was 
asked, "Prior to the military, did you have any 
problems or treatment or anything for depression or 
psychiatric-type conditions?"  The answer was, "No, 
never."  On April 3, 1997 the Waco Regional Office 
stated in their supplemental statement of the case 
that service connection for post traumatic stress 
disorder was not established.  The history 
contained in the service medical record was 
reviewed.  The patient at that time denied this 
emphatically.  

C.	Interview:  The patient was interviewed for 
the purpose of obtaining further history concerning 
some of the information contained above.  When 
asked about her hospitalization at Sun Towers at 
age 21 or 22, prior to service, the veteran said 
that she had not wanted to go to her sister's 
wedding and was crying in the street.  She says 
that she went into a medical clinic of some sort 
and was put in a "hospital with bars"; her uncle 
found out about this and had her discharged 
immediately, but the veteran stated, "It was not a 
hospital stay" (contradicting her denial of prior 
psychiatric treatment in her claim application and 
on the hearing of April 2, 1997).  The veteran at 
the time of the interview said that a Marine 
recruiter went to her house to see her brother.  
The veteran had already applied to the United 
States Air Force but the Marine recruiter convinced 
her to join the Marines instead.  (This contradicts 
her former statement on December 26, 1996 - 
"Unknown to me I signed up for the Marines.")  On 
questioning about these past events, the veteran 
became agitated and said, "Your job is to write 
down what I say" as opposed to discerning the 
facts.  She ended up asking, "Why don't you give me 
at least ten percent?"  

2.	Psychologic Testing:  The veteran was given 
the MMPI and MCMI on the date of the exam.  
According to the test report:  "Both tests were 
valid.  Clinical scales on both tests were 
concordant and suggest reactive depression, 
dependency and avoidance.  The patient may 
experience difficulty concentrating, loss of 
efficiency and pervasive apathy.  Unrealistic 
feelings of guilt, anxiety and agitation are 
likely.  The patient may be seen by others as 
rigid, touchy and over-sensitive with projection of 
blame and hostility.  Chronic misinterpretation of 
the words and actions of others leading to 
interpersonal difficulties is often seen with this 
profile.  The patient is experiencing high levels 
of anxiety and may be chronically worrisome, 
apprehensive and meticulous.  Obsessive rumination 
is often characteristic.  Functional somatic 
complaints are often seen.  Such individuals are 
often described as dependent, egocentric, 
suggestible, naive and demanding, socially shy, 
timid and retiring.  This profile is descriptive of 
a chronic, long-standing type of adjustment 
pattern, usually beginning in childhood, which is 
very resistant to change.  Diagnostic impression:  
1.  Major depression. 2.  Borderline personality 
disorder."

3.	Reconciliation of Diagnoses:  

A.	Evidence for a personality disorder diagnosis.  
1.	The prima facie evidence of the history 
contained in the Board of Medical Survey at the 
time of her discharge from the Marines, including a 
long history of emotional problems and 
hospitalization, identity disturbance, acting out, 
wanting out of the military, and no evidence of 
major depressive disorder at that time.  She was 
happy that things were working out the way that 
they were.  
2.	Her symptoms as manifested over the years and 
documented in her medical record including a 
pattern of instability of relationships, self image 
and affect; efforts to avoid abandonment in the 
form of multiple partners and unwanted intimacy; a 
pattern of unstable and intense relationships 
including her marriage and other multiple partners; 
her identity disturbance including unsure whether 
she was a "woman" or a "religious", and her name 
change which was rather emphatically documented in 
her record; impulsivity in areas of sex and career 
choices such as being in a convent, being an 
airline stewardess, or being in the military; 
recurrent suicidal ideation and suicide attempts; 
and affective instability, especially depression.  
3.	The lifelong nature of her symptoms including 
emotional problems prior to service and her 
reaction to intimacy and even male figures such as 
the priest prior to service.  

B.	Evidence Which Fails to Support the Diagnosis 
of Post Traumatic Stress Disorder:  
1.	Her stressor included wearing shorts and a 
swimsuit; this indicates that her preexisting 
characterologic makeup was the source of her 
pathology.
2.	The lack of any history of avoidance of 
intimate situations which would remind her of her 
sexual trauma; rather, she repeatedly has sought 
out such situations.  
3.	The lack of bearing of the standard statement 
during her entrance exam as documented above.  

C.	Evidence for a Lack of Credibility for her 
Claim of Post Traumatic Stress Disorder:  
The veteran first denied that she had been 
psychiatrically hospitalized prior to service [in 
her substantive appeal dated] on December 26, 1996 
and then she subsequently admitted such a 
hospitalization; she before said that she signed up 
for the Marines unknowingly, but on the day of the 
current exam says that she was persuaded to change 
from the Air Force by the Marine recruiter at her 
home.  On the hearing of April 1997 she denied 
problems or treatments for depression or any 
psychiatric condition prior to the military.  In 
addition, the motivation of secondary gain is 
evident by the fact that she made no mention of any 
sort of sexual trauma or post traumatic stress 
disorder symptoms until she got a copy of her 
service medical record and "discovered" that she 
had undergone an incident which could be 
interpreted as a sexual trauma.  This "discovery" 
occurred in the context of seeking benefits from 
the military.  She then made the statement that she 
has "constantly struggled" with the sequelae of 
this event.  This is not supported by the vast 
amount of history contained in her medical record.  

4.  Diagnoses:  The patient's claim of chronic post 
traumatic stress disorder is not credible in its 
own right, and is not supported by the evidence of 
record.  It appears to be entirely motivated by 
secondary gain.  The primary diagnosis is 
borderline personality disorder, as evidenced by 
the symptoms above.  She has also had symptoms of 
major depressive disorder over the years, but there 
is no evidence that this existed in the military, 
or is a result of events that happened in the 
military.  The prior diagnosis of post traumatic 
stress disorder is thus believed to be in error.  

Axis I		Major depressive disorder, 
recurrent, moderate.

Axis II	Borderline personality disorder.

Axis III	No diagnosis related to her psychiatric 
condition.

Axis IV	Current Stressors:  Financial difficulty.

Axis V	Global Assessment of Functioning:  
Currently 55.

Additional VA outpatient treatment records and the veteran's 
testimony at the September 2000 video conference have 
subsequently been added to the record and have been 
considered by the Board.  In October 2000, Dr. Jimenez 
examined the veteran and, based upon her somewhat inaccurate 
and selective version of her medical history, reported a 
diagnosis of PTSD along with Major Depression.  Dr. Jimenez 
gave no supporting reasons for this change in his prior 
reported diagnoses of the veteran.  


Analysis

The Board has carefully reviewed all of the evidence of 
record, as summarized above.  Initially, the Board finds the 
claim for service connection for PTSD well-grounded. The 
inservice incident alleged to have been the stressor 
precipitating PTSD is documented by service medical records, 
and  PTSD due to this incident has been diagnosed.

With respect to the merits of the claim, it seems clear that, 
whether or not she was actually hospitalized before service 
for psychiatric treatment, the veteran has suffered from 
"emotional problems" since childhood and that these were 
manifestations of the personality disorder diagnosed in 
service after extensive observation and evaluation of the 
veteran. It should also be noted that a personality disorder 
is not an acquired psychiatric disability for which service 
connection can be granted.  38 C.F.R. §§ 3.303(c); 4.127 
(1999).  There is no competent medical evidence currently of 
record which documents the presence of any acquired 
psychiatric disability either in service or for many years 
afterward.  

It is also significant, in the Board's opinion, that the 
veteran manifested symptoms of emotional problems in service 
before the allegedly traumatic incident took place, thus 
negating her insistance that all of her current psychiatric 
problems originated with that incident.  Although at least 
two psychiatrists have diagnosed the veteran with PTSD due to 
the alleged traumatic incident in service, these diagnoses 
were based primarily upon the veteran own selective and 
incomplete versions of her life and medical histories, and it 
is by no means certain that these diagnoses, both without any 
extensive supportive reasoning, conform to the requirements 
of DSM IV or 38 C.F.R. § 4.125.  On the other hand, the 
report by the VA Diplomate in psychiatry and VA psychologist 
in  June 1999 is based upon a comprehensive review of all of 
the relevant medical records and an interview with the 
veteran, together with psychological testing.  It is both 
thorough and most convincing in its reasoning that the 
veteran does not have PTSD. Given that the report of this 
examination demonstrates the most thorough review and 
discussion of the documented history of the veteran's 
psychiatric condition, the Board finds this conclusion more 
probative than those reported by other physicans, which were 
based largely on incomplete and often inaccurate accounts 
provided by the veteran. Accordingly, the Board has concluded 
that the preponderance of the evidence is that the veteran 
does not have PTSD due to inservice stressors.  38 U.S.C.A. 
§§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.304, 4.127.


ORDER

Service connection for PTSD is denied.  



		
	WAYNE M. BRAEUER
	Veterans Law Judge
	Board of Veterans' Appeals



 

